REASONS FOR ALLOWANCE

Status of Claims
This is a Notice of Allowability in response to Request for Continued Examination filed 28 February 2022.
Claims 1-4, 6-9, 11-15, 17-20, and 22-29 (renumbered claims 1-25) are currently pending and have been considered by the examiner.

Reasons for Allowance
Claims 1-4, 6-9, 11-15, 17-20, and 22-29 (renumbered claims 1-25) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest art of record, the combinations of Gray, Konecny, Parker, and Finlow-Bates discloses as discussed in the action mailed 29 November 2021. However, the combinations of Gray, Konecny, Parker, and Finlow-Bates fails to disclose at least “wherein a first table of balances is in the parent smart contract and a second table of balances is in the child smart contract, wherein the first table of balances comprises a plurality of indices each associated with a respective address/value pair of a plurality of address/value pairs, where each respective address in each of the plurality of address/value pairs is an address on the distributed ledger and a corresponding value in each of the plurality of address/value pairs is a number of tokens issued by the parent smart contract and held in the respective address” and “subtract a particular number of tokens from a third value corresponding to a third address in the first table of balances, and add the particular number of tokens to a second value corresponding to the second address in the first table of balances; wherein the particular number of tokens in the parent smart contract are removed from circulation after they are added to the second value corresponding to the second address in the first table of balances”. Moreover, the missing claim limitations from the combinations of Gray, Konecny, Parker, and Finlow-Bates are not found in a reasonable number of references.
Below are the closest prior arts of record:
Gray (US 20190325044 A1)
Konecny (US 20170118095 A1)
Parker (US 20190044714 A1)
Finlow-Bates (US 20190333033 A1)
Gray, Konecny, Parker, and Finlow-Bates generally disclose systems and methods as previously described in the non-final office action dated 29 November 2021.
The cited references, alone or in combination, do not teach the specific combination of deploying a child smart contract at a second address on a distributed ledger wherein the child smart contract is a subsequent version of a parent smart contract, wherein each contract has a table of balances with respective address/value pairs and wherein tokens at the address/value pairs of the parent smart contract are subtracted/transferred to the address/value pairs of the child smart contract
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Gray as Gray is not concerned with performing a subtraction/transference of tokens from a parent smart contract to a child smart contract using specific value pair indices transfers.
Foreign prior art and NPL searches were conducted: however, no relevant prior art was found.
Regarding subject matter eligibility, the claims do not recite a judicial exception. Therefore, the claims are eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST. The examiner can also be reached via email at Nicholas.phan1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685